DETAILED ACTION
Introduction
This office action is in response to applicant’s amended claims filed 3/1/2021. Claims 1-4, 6-9 and 11 are currently pending and have been examined. Applicant’s IDS have been considered. The claim to foreign priority is acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see remarks, filed 3/1/2021, with respect to the rejection(s) of claim(s) 1-11 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously cited prior art and further in view of Mikolov et al. (Mikolov, Exploiting Similarities among Languages for Machine Translation). 
Examiner notes applicant's arguments with respect to foreign priority and the foreign priority is currently acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee, US 2017/0031899) in view of Mikolov et al. (Mikolov, Exploiting Similarities among Languages for Machine Translation).
As per claim 1, Lee teaches a non-transitory computer-readable storage medium storing a program that causes a computer to execute a process, the process comprising (paragraph [0093]): 
learning distributed representations of words included in a word space of a first language using a learner for learning the distributed representations 
classifying words included in a word space of a second language different from the first language into words common to words included in the word space of the first language and words not common to words included in the word space of the first language (ibid, his word vector space generator for second language, using machine learning, and common words based on the matching, unmatched words thus separated/classified alternate to the matched words in the corpus of words and word vector space, via matching, Fig. 4, paragraphs [0066-0071] “TOME” classified as uncommon, BOOK classified as common); and 
replacing distributed representations of the common words included in the word space of the second language learned by the learner with distributed representations of the words (ibid-see his word vector space generator discussion, paragraphs [0066-0071]-his each vector of English language, replaced with corresponding matching vector of Japanese language, Fig. 4 items 422, 442), corresponding to the common words, in the first language; and 
adjusting [a weight for obtaining an output result based on the replaced distributed representations to be used in] the learner (ibid-see paragraph [0053, 0054]-his machine learning for matching model, thus adjusted parameters based 
Lee does not explicitly teach that which Mikolov teaches adjusting a weight for obtaining an output result based on the replaced distributed representations to be used in] the learner (page 4 sections 2, 3 and 4, see his Translation Matrix, stochastic gradient descent and optimization, Figs. 1 and 2, his distributed representation and skip-gram model, the stochastic gradient descent optimization inherently using adjusted weights/stochastics for obtaining an output result, wherein the minimization continuously adjust the parameters based on the values of the replaced distributed representation, the common words found in the source/target vector representation space, as learned, once the weights are adjusted and trained, for any given new word or output, the output result utilizes the learned model which includes the adjustment for prediction). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be utilizing well known stochastic methods for prediction (ibid, Mikolov-see his section 4, and abstract). 
As per claims 2 and 7, Lee with Mikolov further makes obvious teaches the storage medium according to claim 1, the process further comprising: inputting the adjusted weight in the adjusting to the learner (ibid-see Lee claim 1, matching model, which includes learned parameters, Mikolov input, projection, output and stochastic gradient descent, wherein the inputted adjusted weight is applied to the learning optimization process); and 
using the learner to learn distributed representations of the uncommon words included in the word space of the second language (ibid-see Lee claim 1, “TOME” as the uncommon word, learned distribution discussion). 
As per claim 3, Lee further makes obvious the storage medium according to claim 2, the process further comprising: outputting the distributed representations of the common words and the distributed representations of the 
As per claim 8, Lee further makes obvious the information processing device according to claim 7, wherein the processor is configured to: output the distributed representations of the common words and the distributed representations of the uncommon words as a result of learning the distributed representations of the uncommon words (ibid-see claims 2 and 3, corresponding and similar limitation).
As per claims 4 and 9, Lee with Mikolov further makes obvious the storage medium according to claim 1, wherein the learner learns the distributed representations of the words using a [Skip-gram] model of Word2Vec (see Lee-see his word vector generator discussion, see also paragraph [0008, 0066-0071]). 
Lee does not explicitly teach that which Milolov teaches wherein the learner learns the distributed representations of the words using a Skip-gram model of Word2Vec (ibid, see Mikolov-his skip-gram discussion, page 2 and 3- his “two particular models for learning word representations” including the skip-gram algorithm).
KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be utilizing well known stochastic methods for prediction (ibid, Mikolov-see his section 4, and abstract, see pages 2, 3-his skip-gram discussion).
As per claim 6, claim 6 sets forth limitations similar to claim 1, and is thus rejected under similar reasons and rationale, wherein Lee with Mikolov makes obvious an information processing device comprising: a memory (Lee, paragraph [0093]); and a processor coupled to the memory and configured to (ibid): 
learn distributed representations of words included in a word space of a first language using a learner for learning the distributed representations (ibid-see 
As per claim 11, claim 11 sets forth limitations similar to claim 1, and is thus rejected under similar reasons and rationale, wherein Lee with Mikolov make obvious a learning method to be executed by a computer, the learning method comprising (Lee, paragraph [0041, 0093]): learning distributed representations of words included in a word space of a first language using a learner for learning the distributed representations (ibid-see claim 1, corresponding and similar limitation); classifying words included in a word space of a second language different from the first language into words common to words included in the word space of the first language and words not common to words included in the word space of the second language (ibid); replacing distributed representations of 
As per claim 12, Lee with Mikolov make obvious the storage medium according to claim 4, wherein the replacing includes replacing a hidden layer of the Skip-gram model with the distributed representations of the words in the first language (ibid-Lee paragraph [0015]-his neural network, and Fig. 2, pages 2 and 3 Mikolov skip gram discussion, as including the hidden layer, gradient descent and word to vector conversion, wherein words in the first language, his input are replaced with the vector representations, wherein the skip-gram neural network is defined by the input layer, projection layer and output layer, including a one-hot encode vector representing the input word, converted to vector form via the distributed representation replacing the hidden layer therewith).
As per claim 12, Lee with Mikolov make obvious the storage medium according to claim 4, wherein the adjusting includes adjusting the weight that is a parameter between a hidden layer and an output layer of the Skip-gram model (ibid-Lee paragraph [0015]-his neural network, and Fig. 2, pages 2 and 3 Mikolov skip gram discussion, as including the hidden layer, gradient descent and word to .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        



5/21/2021
lms